Citation Nr: 1229425	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-40 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's net worth constituted a bar to receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.  He died in February 2011.  

The appellant is the VA claims fiduciary of the Veteran's surviving spouse, who has been adjudicated by VA as incompetent to handle disbursement of VA funds.  The Veteran's surviving spouse has been substituted for the deceased Veteran for a claim for nonservice-connected pension benefits that was pending at the time of his death.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota.  The RO found that the Veteran's net wealth was a bar to payment of nonservice-connected pension benefits.

Generally, when a veteran has claims pending at the time of his or her death, his or her surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which the veteran was entitled at the time of his or her death based on existing ratings or decisions, or other evidence that was on file when he or she died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statutory provisions regarding accrued benefits claims were amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). The amendment states that, if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  Id.; 38 U.S.C.A. § 5121A. 

Further, the amended statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

In this case, the Veteran died in February 2011 and the surviving spouse filed a claim meeting the criteria for substitution in that same month, as acknowledged in a June 2011 letter from the St. Paul, Minnesota, Regional Office Pension and Management Center, in which the surviving spouse was informed that "[y]our claim for benefits is being considered a substitution of the [Veteran's] appeal." Accordingly, the surviving spouse has been substituted as the claimant for the purpose of his appealed claim as to the RO determination that his net wealth was a bar to entitlement to nonservice-connected pension benefits, the claim having been received in June 2009, appealed, and pending at the date of the Veteran's death in February 2011.  38 U.S.C.A. § 5121A.

In addition to materials in the paper claims file, the evidence and documentation of adjudication in this matter exists in significant part in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The evidence is at least in equipoise to show that it was not reasonable that some part of the corpus of the estate of the Veteran and his spouse be consumed for the Veteran's maintenance during the pendency of his June 2009 claim for nonservice-connected pension benefits.


CONCLUSION OF LAW

For the Veteran's claim pending at the time of his death, the corpus of the estates of the Veteran and his spouse did not preclude the payment of nonservice-connected pension benefits. 38 U.S.C.A. §§ 1521, 1522, 5107, 5121, 5121A (West 2002); 38 C.F.R. §§ 3.23, 3.102, 3.274, 3.275 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.  


Merits of the Claim

Pension will be denied (or discontinued) when the corpus of the estate of a veteran, or, if married, the corpus of the estates of a veteran and his or her spouse is such that under all the circumstances, including consideration of the annual income of a veteran and his or her spouse, it is reasonable that some part of the corpus of such estate be consumed for a veteran's maintenance. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

The terms 'corpus of estate' and 'net worth' are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for a veteran's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses. 38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).

'Reasonable Maintenance' includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250(b)(1).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In connection with his claim received in June 2009, in July 2010 VA found the Veteran to have assets of $142,019, consisting of an annuity said to be worth $101,642.27, and a balance of $40,377.00 in a Wachovia bank account.
 
As of January 2011 the Veteran reported net worth, based on annuities and bank accounts, of $95,010.00.

The RO noted that the Veteran had reported net worth of $126,519.73 in 2009, $142,019.00 in July 2010, and $95,019,00 as of January 2011.

During these years, it is evident that the Veteran's and his spouse's expenses, including considerable unusual medical expenses, were depleting his assets at a rapidly accelerating rate.  

The Veteran and his spouse had total annual income in 2009 of approximately $45,445.00 and total annual expenses of $52,416.  These expenses were predominantly for medical care and insurance.  This included monthly expenses of $3,525 for assisted living fees, annual Medicare Part B premiums of $2,313.60 (192.80 per month), State Farm insurance premiums of $550 monthly, and cable and phone bills of $100 monthly.

By contrast, as of approximately October 2010, the Veteran and his spouse had annual income that had decreased to $33,972 annual medical expenses that had increased to $68,916.
 
The health of both the Veteran and his spouse were declining rapidly, the level of income was decreasing, and medical expenses were increasing rapidly, so that it from that vantage point of October the corpus of the estate would likely be depleted within one to three years.

In fact, the Veteran died in February 2011, and by December 2011 the estate was essentially depleted and his spouse was found entitled to VA nonservice-connected death pension benefits with aid and attendance allowance.  She was found not mentally competent to handle disbursement of VA funds, had been diagnosed with congestive heart failure, hypertension, osteoarthritis, muscle weakness, and depression, required provision of oxygen, and had a pacemaker.  She needed the assistance of others with bathing, hygiene, medication management, and protection from the daily hazards of her environment.  She could not live alone or travel alone without the assistance of others.  She required the daily personal health care of a skilled provider.

Based in large part on the accelerating  rates of unusual of medical expenses and depletion of the estate of the Veteran and his spouse from 2009 forward, the Board finds that the evidence is at least in equipoise to show that it was not reasonable that some part of the corpus of the estate be consumed for the Veteran's maintenance. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  It is clear that the cost of maintenance of the health of the Veteran and his spouse was likely in the near future to become overwhelming as compared to their income plus the remaining value of the estate.

The net worth reported by the Veteran was the joint net worth of him and his wife, accumulated over their sixty-five years of marriage.  It is not reasonable to apply this jointly accumulated net worth to his maintenance, having left nothing more than what was sufficient to sustain his wife for than less than one year.  Additionally, at the times the determinations were made, the physical and mental states of the Veteran and his spouse were deteriorating, such that their medical and other care expenses could only have been expected to increase over the remainder of their lives. 

In sum, before the Veteran died in February 2011 it was evident that there would be no further build up of the estate of the Veteran and his wife during the remainder of their lifetimes, but, rather, that the estate would be depleted in months or at best in one to three years.  The Board finds that the net worth shown was not excessive, given the life expectancies, financial situation, the health of him and his wife, their increasing unusual medical expenses, and the rapid and increasing rate of depletion of the estate.  Under these circumstances, the evidence is at least in equipoise to show that it would not be reasonable to require the consumption of this net worth for his maintenance, in lieu of VA nonservice-connected pension benefits, only to accelerate the date at which he and his wife of sixty-five years would find themselves with no remaining net worth. 

Accordingly, the Board finds that the Veteran's family net worth during his lifetime was not a bar to pension entitlement during the pendency of his appealed June 2009 claim for nonservice-connected pension benefits.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The Veteran's family net worth prior to his death is not a bar to pension entitlement with respect to the claim pending at the time of his death; the appeal is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


